


Exhibit 10.13

 

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
April 8, 2013 (the “Effective Date”), is among JPMORGAN CHASE BANK, N.A., in its
capacities as administrative agent and collateral agent (together with its
successors and assigns in such capacities, the “ABL Agent”) for the ABL Lenders
and JPMORGAN CHASE BANK, N.A., in its capacities as administrative agent and
collateral agent (together with its successors and assigns in such capacities,
the “Term Agent”) for the Term Lenders (unless otherwise defined herein, all
terms used herein with their initial letter capitalized shall have the meaning
given such terms in the Intercreditor Agreement (as defined below)).

 

WHEREAS, the ABL Borrower, the ABL Guarantors, the ABL Credit Agreement Lenders
and the ABL Agent are parties to that certain Credit Agreement dated as of
April 6, 2012 (as such agreement may be amended, supplemented, restated or
otherwise modified from time to time, the “ABL Credit Agreement”); and

 

WHEREAS, the Term Borrower, the Term Guarantors, the Term Credit Agreement
Lenders and the Term Agent are parties to that certain Credit Agreement dated as
of April 6, 2012 (as such agreement may be amended, supplemented, restated or
otherwise modified from time to time, the “Term Credit Agreement”); and

 

WHEREAS, as a condition to the effectiveness of the ABL Credit Agreement and the
Term Credit Agreement, the ABL Agent and the Term Agent entered into that
certain Intercreditor Agreement dated as of April 6, 2012 (the “Intercreditor
Agreement”); and

 

WHEREAS, on even date herewith the ABL Credit Agreement and the Term Credit
Agreement are being amended to allow, among other things, for an increase in the
Term Obligations (the “Financing Amendments”); and

 

WHEREAS, the parties hereto desire to amend the Intercreditor Agreement on the
terms and conditions set forth herein to allow, among other things, for an
increase in the Term Obligations; and

 

WHEREAS, the execution and delivery of this Amendment is a condition to the
effectiveness of the Financing Amendments.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree to amend the Intercreditor Agreement as follows:

 

SECTION 1                               Amendments.  In reliance on the
representations, warranties, and agreements contained in this Amendment, the
Intercreditor Agreement is hereby amended, effective as of the Effective Date,
to amend and restate the definitions of “Term Documents” and  “Term Obligations”
in Section 1.2 of the Intercreditor Agreement so that such definitions read in
full as follows:

 

1

--------------------------------------------------------------------------------


 

“Term Documents” shall mean any Term Credit Agreement, any Term Collateral
Documents, any Bank Products Agreement between any Term Loan Party and any Term
Bank Products Affiliate, any Hedging Agreements between any Term Loan Party and
any Term Hedging Affiliate, those other ancillary agreements as to which the
Term Agent or any Term Lender is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Term Loan Party or any of its respective Subsidiaries or
Affiliates, and delivered to the Term Agent, in connection with any of the
foregoing or any Term Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Term Obligations” shall mean all obligations of every nature of each Term Loan
Party from time to time owed to the Term Agent, the Term Lenders or any of them,
under any Term Document (including in respect of Incremental Term Loans),
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Term Loan Party, would have
accrued on any Term Obligation, whether or not a claim is allowed against such
Term Loan Party for such interest in the related bankruptcy proceeding), fees,
expenses, indemnification or otherwise, payment for early termination of Hedging
Agreements, and all other amounts owing or due under the terms of the Term
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time; provided that the portion of
the Term Obligations comprising the aggregate principal amount of outstanding
loans in excess of $412,250,000 shall not constitute “Term Obligations”.

 

SECTION 2                               Representations and Warranties of the
ABL Agent.  The ABL Agent represents and warrants to the Term Agent that it has
the requisite power and authority under the ABL Documents to enter into,
execute, deliver, and carry out the terms of this Amendment on behalf of itself
and the ABL Lenders and that this Amendment shall be binding obligations of the
ABL Agent and the ABL Lenders, enforceable against the ABL Agent and the ABL
Lenders in accordance with its terms.

 

SECTION 3                               Representations and Warranties of the
Term Agent.  The Term Agent represents and warrants to the ABL Agent that it has
the requisite power and authority under the Term Documents to enter into,
execute, deliver, and carry out the terms of this Amendment on behalf of itself
and the Term Lenders and that this Amendment shall be binding obligations of the
Term Agent and the Term Lenders, enforceable against the Term Agent and the Term
Lenders in accordance with its terms.

 

SECTION 4                               Miscellaneous.

 

4.1                               Continuing Agreement.  This Amendment is a
continuing agreement and shall (a) remain in full force and effect until the ABL
Obligations have been paid in full in cash and all commitments to extend credit
under the ABL Documents have been terminated and the

 

2

--------------------------------------------------------------------------------


 

Term Obligations shall have been paid in full in cash, (b) be binding upon the
Parties and their successors, transferees and assigns, and (c) inure to the
benefit of and be enforceable by the Parties and their respective successors,
transferees and assigns.

 

4.2                               Severability.  If any of the provisions in
this Amendment shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Amendment and shall not invalidate the Lien
Priority or the application of Proceeds and other priorities set forth in the
Intercreditor Agreement.

 

4.3                               Counterparts.  This Amendment may be executed
in any number of counterparts, and it is not necessary that the signatures of
all Parties be contained on any one counterpart hereof, each counterpart will be
deemed to be an original, and all together shall constitute one and the same
document.  Delivery of an executed signature page to this Amendment by facsimile
or other electronic transmission (in .pdf or similar format) shall be as
effective as delivery of a manually signed counterpart of this Amendment.  This
Amendment shall become effective when it shall have been executed by each party
hereto.

 

4.4                               Headings.  The headings of the sections of
this Amendment are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

4.5                               Governing Law; Entire Agreement.  The
validity, performance, and enforcement of this Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.  This
Amendment constitutes the entire agreement and understanding among the Parties
with respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

4.6                               Submission To Jurisdiction; Waivers. Each of
the parties hereto hereby irrevocably and unconditionally agrees that
Section 7.14 of the Intercreditor Agreement is incorporated herein mutatis
mutandis.

 

[Signature pages to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

in its capacity as the ABL Agent

 

 

 

 

 

 

By:

/s/ Andrew Ray

 

Name:

Andrew Ray

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT —

THE CONTAINER STORE, INC.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

in its capacity as the Term Agent

 

 

 

 

 

 

 

By:

/s/ David L. Howard

 

Name:

David L. Howard

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT —

THE CONTAINER STORE, INC.

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

THE CONTAINER STORE, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Name:

Jodi Taylor

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TCS HOLDINGS, INC.,

 

TCS GIFT CARD SERVICES, LLC,

 

TCS INSTALLATION SERVICES, LLC,

 

each as a Guarantor

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Name:

Jodi Taylor

 

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT —

THE CONTAINER STORE, INC.

 

--------------------------------------------------------------------------------
